On re-hearing.

Henky, C. J. —
Counsel for respondents are in error in their suggestion, that we overlooked some of the facts in the case, or the instructions asked by defendant, submitting to the jury the question of the attractiveness of the escape-pipes, etc., to children. The bill of exceptions, so far as relates to the testimony, was literally embodied in the opinion, and upon the facts, which the evidence tended to prove, this court unanimously held, that a demurrer to the evidence should have been sustained.
This was the principal and only ground, upon which the reversal was based ; but we still think, as was said in the opinion, that: “ The petition should have averred, that the place where Louisa lost her life, was attractive to children, by reason of the escape-pipe discharging boiling water there, or that children in the neighborhood were in the habit of resorting there to play, or to witness the escape of the water and steam from the pipe. Some fact should have been stated, to show that defendant was not properly exercising its dominion over its own property.”
Could any court, upon the facts alleged in the petition, disregarding the general allegation of negligence, say that the defendant was improperly using its property \ That the escape-pipe was per se a nuisance, or that, discharging the boiling water upon defendant’s own premises, sixty feet from the highway, in the neighborhood and vicinity of several inhabited dwell*296ing houses along said road,” wa*s an attractive and dangerous place to children? “Neighborhood” and “vicinity” are not terms which express any definite idea of distance. A few feet, or several hundred yards, or even a greater distance from the escape-pipe, would have been in its ‘ ‘ vicinity ” or “ neighborhood. ’ ’ But the case made by the testimony was, if possible, weaker for plaintiffs than that alleged in the petition. The nearest inhabited dwelling house, the evidence shows, was seventy-five yards from the point where the escape-pipe discharged the steam and boiling water upon defendant’s premises. If there had been any evidence, which would have warranted a verdict for plaintiffs, the defendant’s instruction given might have cured the defect in the petition. The judgment was not reversed for the fault in the petition. But as plaintiffs, on an amended petition, alleging facts, which show that the place where the child lost her life was attractive to children, or that, to the knowledge of defendant, children were in the habit of resorting to it, for amusement or otherwise, might establish a liability on the part of the defendant, we will modify the judgment by remanding it for another trial.
All concur.